1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL HEWITT,                                 )   Case No.: 1:19-cv-00501-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER STRIKING PLAINTIFF’S FIRST
13          v.                                           AMENDED COMPLAINT FOR LACK OF
                                                     )   SIGNATURE
14                                                   )
     BOARD OF PAROLE HEARINGS, et al.,
                                                     )   [ECF No. 11]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Michael Hewitt is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s first amended complaint filed on July 22, 2019.
21   A review of Plaintiff’s complaint reveals that Plaintiff did not sign the complaint under penalty of
22   perjury. All filings submitted to the Court must bear the signature of the filing party. Local Rule 131;
23   Fed. R. Civ. P. 11(a). Accordingly, Plaintiff’s complaint must be stricken from the record as deficient,
24   and Plaintiff will be required to file an amended complaint with an original signature under penalty of
25   perjury in order for the case to proceed.
26   ///
27   ///
28   ///
                                                         1
1             Based on the foregoing, it is HEREBY ORDERED that:

2             1.      Plaintiff’s first amended complaint, filed on July 22, 2019, is stricken from the record

3                     for lack of signature;

4             2.      The Clerk of Court is directed to send Plaintiff a blank amended civil rights complaint

5                     form;

6             3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

7                     amended complaint complete with an original signature; and

8             4.      Failure to comply with this order will result in the recommendation to a district judge

9                     that the action be dismissed. Local Rule 110.

10
11   IT IS SO ORDERED.

12   Dated:        July 24, 2019
13                                                         UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             2
